110 N.J. 67 (1988)
539 A.2d 733
GERALDINE INGRAHAM, PLAINTIFF-APPELLANT,
v.
THE TRAVELERS COMPANIES, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 14, 1988.
Decided April 21, 1988.
Darrell Fineman argued the cause for appellant (Capizola, Fineman & Kutner, attorneys; Darrell Fineman and Barbara R. Lapham, on the briefs).
Edward H. Keiper argued the cause for respondent (Richard A. De Michele, attorney; Edward H. Keiper, Arthur E. Donnelly, and Katharine Traeger, on the briefs).
*68 PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, reported at 217 N.J. Super. 126 (1987).
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  7.
Opposed  None.